Name: COMMISSION REGULATION (EEC) No 2044/93 of 27 July 1993 laying down the prices and amounts fixed in ecus by the Council in the fibre textiles sector and reduced following the monetary realignments
 Type: Regulation
 Subject Matter: leather and textile industries
 Date Published: nan

 No L 185/ 16 Official Journal of the European Communities 28 . 7. 93 COMMISSION REGULATION (EEC) No 2044/93 of 27 July 1993 laying down the prices and amounts fixed in ecus by the Council in the fibre textiles sector and reduced following the monetary realignments promote the use of flat fibre ; whereas Council Regulation (EEC) No 1559/93 f) fixes the aid in respect of silk ­ worms ; whereas Council Regulation (EEC) No 1555/93 (8) fixes the guide price for unginned cotton ; whereas Council Regulation (EEC) No 1 556/93 (9) fixes the minimum price for unginned cotton ; whereas Council Regulation (EEC) No 1152/90 (l0), as amended by Regula ­ tion (EEC) No 2054/92 ("), fixes the aid for small cotton producers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 (1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary alignments (2), as last amended by Regula ­ tion (EEC) No 1663/93 0, and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 lists the prices and amounts to which the coefficient of 1,012674 or 1,013088 fixed by Commission Regulation (EEC) No 537/93 (4), amended by Regulation (EEC) No 1331 /95 Q is to be applied from the beginning of the 1993/94 marketing year within the framework of the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the prices and amounts resulting from the reduction must be specified for each sector concerned and that the value of the reduced prices should be fixed ; Whereas, for the 1993/94 marketing year, Council Regu ­ lation (EEC) No 1 558/93 (6) fixes the aid for fibre flax and hemp and the amount withheld to finance measures to HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus by the Council for the 1993/94 marketing year in the textile fibres sector and reduced in accordance with Article 2 of Regulation (EEC) No 3824/92 shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 387, 31 . 12. 1992, p. 29. 0 OJ No L 158 , 30. 6 . 1993, p. 18 . (4) OJ No L 57, 10 . 3 . 1993, p. 18 . 0 OJ No L 132, 29. 5. 1993, p. 114. (6) OJ No L 154, 25 . 6. 1993, p. 28 . 0 OJ No L 154, 25. 6. 1993, p. 29. (s) OJ No L 154, 25. 6. 1993, p. 24. 0 OJ No L 154, 25. 6. 1993, p. 25. (I0) OJ No L 116, 8 . 5. 1990 , p. 1 . (") OJ No L 215, 30 . 7. 1992, p. 13. 28 . 7. 93 Official Journal of the European Communities No L 185/17 ANNEX REDUCED PRICES AND AMOUNTS 1 . Aid for fibre flax ECU 774,86/ha 2. Amount withheld from aid for fibre flax : ECU 44,42/ha 3 . Aid for hemp : ECU 641,60/ha 4. Aid for silkworms : ECU 11 0,41 /box 5. Guide price for cotton : ECU 101,46/100 kg 6. Minimum price for cotton : ECU 96,39/ 100 kg 7. Aid for small cotton producers ECU 246,77/ha